 



Exhibit 10.2
ENTERASYS NETWORKS, INC.
2002 Change-in-Control Severance Benefit
Plan for Key Employees
(Amended and Restated November 11, 2005)
          The 2002 Change-in-Control Severance Benefit Plan set forth herein
(the “Plan”) is an amendment and restatement by Enterasys Networks, Inc. (the
“Company”) of the Enterasys Networks, Inc. Change-in-Control Severance Benefit
Plan for Key Employees. Together with other plans and programs of the Company,
the amended and restated Plan is intended to assure that the Company and its
direct and indirect subsidiaries (together with the Company, the “Employer”)
will have the benefit of continuity of management in the event of any actual or
threatened change in control.
          1. Eligibility. The Board of Directors of the Company (the “Board”) or
its designee shall from time to time designate participants in the Plan
(“Participants”) from among the Employer’s key employees. An employee once
designated a Participant shall continue to be a Participant (subject to
satisfaction of the requirements set forth in Section 2 below) until the earlier
of (a) the date (not later than the 365th day preceding a “Change in Control,”
as hereinafter defined) on which the Board determines that he or she is no
longer eligible to participate in the Plan (as evidenced by written notice
thereof), and (b) the date he or she ceases to be employed by the Employer;
provided, that a Participant who ceases to be employed by the Employer under
circumstances that would give rise to benefits under the Plan shall continue to
be treated as a Participant with respect to such benefits until they have been
paid or provided in full.
          2. Agreement of Participants. As a precondition to participation in
the Plan, each individual who is designated a Participant must enter into a
written agreement (each, a “Plan Agreement”) in accordance with procedures
prescribed by and in a form acceptable to the Board. Each Plan Agreement shall
contain:
     (a) the Participant’s binding commitment to the effect that once any Person
other than the Company, a direct or indirect subsidiary of the Company, or an
employee benefit plan of the Company or any such subsidiary begins a tender or
exchange offer or a solicitation of proxies from the Company’s security holders
or takes other actions to effect a “Change in Control,” as hereinafter defined,
the Participant will not voluntarily terminate his or her employment with the
Employer until such Person has abandoned or terminated such efforts to effect a
Change in Control or until a Change in Control has occurred (for purposes of the
Plan, a “Person” means any individual, entity or other person, including a group
within the meaning of Sections 13(d) or 14(d)(2) of the Securities Exchange Act
of 1934 (“Exchange Act”));
     (b) the Participant’s agreement that if he or she voluntarily terminates
his or her employment prior to the Change in Control then he/she will not be
entitled to any payments or benefits under this Plan or the Plan Agreement; and

 



--------------------------------------------------------------------------------



 



     (c) such other terms, if any, as the Board may specify, which may (if the
Board so provides) deviate from the terms generally set forth in the Plan.
As applied to any Participant, the term “Plan” means the terms and provisions of
the Plan set forth herein as modified by the terms and provisions of the
Participant’s Plan Agreement. A Participant who signed a Plan Agreement prior to
this amendment and restatement of the Enterasys Networks, Inc. Change-in-Control
Severance Benefit Plan for Key Employees shall not be required to sign a new
Plan Agreement so long as his/her participation has continued without
interruption.
          3. Change in Control. For purposes of the Plan, a “Change in Control”
shall be deemed to have occurred upon the occurrence of any of the events
described in subsections (a), (b), (c) or (d) below:
     (a) Any Person acquires beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, that for
purposes of this subsection (a) the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Employer, or (D) any Business
Combination (but except as provided in subsection (c) of this Section 3 a
Business Combination may nevertheless constitute a Change in Control under
subsection (c)); and provided further, that an acquisition by a Person of 30% or
more but less than 50% of the Outstanding Company Common Stock or of the
combined voting power of the Outstanding Company Voting Securities shall not
constitute a Change in Control under this subsection (a) if within 15 days of
the Board’s being advised that such ownership level has been reached, a majority
of the “Incumbent Directors” (as hereinafter defined) then in office adopt a
resolution approving the acquisition of that level of securities ownership by
such Person; or
     (b) Individuals who, as of August 7, 2001, constituted the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, that any individual who becomes a member of the Board
subsequent to August 7, 2001 and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors shall be
treated as an Incumbent Director unless he or she assumed office as a result of
an actual or threatened election contest with respect to the election or removal
of directors; or
     (c) There is consummated a reorganization, merger or consolidation
involving the Company, or a sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), in each case
unless, following such Business Combination, (i) the Persons who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and of
the combined voting power of the Outstanding Company Voting Securities
immediately prior to the Business Combination

 



--------------------------------------------------------------------------------



 



beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination in substantially the same proportions as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
of the combined voting power of the Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Employer or of such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
resulting from such Business Combination were Incumbent Directors at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or
     (d) The stockholders of the Company approve a complete liquidation or
dissolution of the Company;
provided, that if any payment or benefit payable hereunder upon or following a
Change in Control (as defined herein) would be required to comply with the
limitations of Section 409A(a)(2)(A)(v) of the Internal Revenue Code (the
“Code”) and the guidance thereunder in order to avoid an additional tax under
Section 409A of the Code, such payment or benefit shall be made only if such
Change in Control constitutes a change in ownership or control of the Company,
or a change in ownership of the Company’s assets, described in IRS Notice 2005-1
or any successor guidance.
          4. Change in Control and Severance Benefits.
     (a) Change in Control Benefits. Upon a Change in Control, (i) each Company
stock option or other stock-based award (other than an award under the Company’s
Employee Stock Purchase Program) (a “Stock-Based Award”) held by the Participant
immediately prior to the Change in Control (a “Change in Control Affected
Award”), shall be vested (and, in the case of a Change in Control Affected Award
requiring exercise, shall be exercisable) for the “applicable number of shares”
(as hereinafter defined) not later than immediately prior to the Change in
Control, and (ii) if the Change in Control Affected Award is assumed (or a
substitute award is granted) by the acquiror or survivor or an affiliate of the
acquiror or survivor, such assumed or substituted award shall
          (A) continue to be vested (and where relevant exercisable) from and
after the Change in Control to the extent provided for under clause (i) above;
and
          (B) as to any portion of such award that was not vested (and where
relevant exercisable) and that did not become vested (and, where relevant,

 



--------------------------------------------------------------------------------



 



exercisable) pursuant to clause (i) above, continue to vest (and, where
relevant, become exercisable) from and after the Change in Control on the same
basis as if the vesting/exercisability schedule that would have applied without
regard to this Section 4(a)(i)(B) had been accelerated by eighteen (18) months.
     For purposes of this Section 4(a) the term “applicable number of shares”
means that number of shares for which the Stock-Based Award would have been
vested (and, where relevant, exercisable) by the end of the eighteen (18)-month
period following the Change in Control had the Participant holding the Award
immediately prior to the Change in Control continued in service for such
eighteen (18)-month period. Solely for purposes of illustration, and not by way
of limitation, Appendix I to the Plan provides an example of how the accelerated
vesting and exercisability provisions of this Section 4 would operate under a
Change in Control Affected Award. For the avoidance of doubt, in no event shall
an assumed or substituted award become vested for more than the total number of
shares of Stock subject thereto.
For any Change in Control Affected Award, except as provided in subsection 4(c)
below, the Participant shall not be entitled to any additional acceleration of
vesting provided for under the equity incentive plan pursuant to which such
Change in Control Affected Award was granted.
     (b) Severance Benefits. If, during the period of eighteen (18) months (24
months in the case of the President, Executive Chairman and Chief Executive
Officer) following a Change in Control, either the employment of a Participant
is terminated by the Employer for any reason other than for “Cause” (as defined
in Section 5 below), or the Participant terminates his or her employment with
the Employer for “Good Reason” (as defined in Section 6 below) (in either case,
a “Qualifying Termination”), then each Participant shall also receive the
following payments and benefits:
   (1) The Company shall pay to the Participant in cash, on the date of
termination (or as otherwise provided in Section 4(d)), the sum of (i) all
salary earned by the Participant as of the date of termination but not yet paid,
(ii) the Participant’s accrued vacation earned through the date of termination,
and (iii) either (A) in the case of Participants who do not receive sales
commission-based variable compensation, (I) an amount equal to the Participant’s
bonus for the year ended immediately prior to the year of termination, to the
extent such bonus has not already been paid, calculated in accordance with
Section 4(d) below, and (II) an amount equal to the Participant’s target
incentive bonus, if any, for the fiscal year in which termination occurs,
multiplied times a fraction, the numerator of which is the number of days
elapsed between the beginning of such year and the date of termination reduced
by any periods (expressed in days) for which amounts under such incentive bonus
arrangement have already been paid in such year and the denominator of which is
365, or (B) in the case of Participants who receive sales commission-based
variable compensation, an amount equal to (I) the Participant’s sales
commission-based variable compensation for the year ended immediately prior to
the year of termination, to the extent such sales commission-based variable
compensation has not already

 



--------------------------------------------------------------------------------



 



been paid, and (II) (x) one times (if the date of termination occurs in 2005,
two times), the target amount of sales commission-based variable compensation
that could be earned by such Participant during the year multiplied times a
fraction, the numerator of which is the number of days elapsed between the
beginning of such year and the date of termination and the denominator of which
is 365, reduced by (y) the amount by which such incentive sales commission-based
variable compensation has already been paid or is payable in respect of such
year. In addition, the Company shall pay to the Participant in cash within five
(5) business days of the date of termination, (i) reimbursement for any unpaid,
valid business expenses that were approved in accordance with Company policy and
(ii) reimbursement, without interest, of any payroll deductions not yet applied
to the purchase of stock under the Company’s employee stock purchase plan
pursuant to the terms of such plan. Any unpaid valid business expenses submitted
for reimbursement on or within sixty (60) days following the date of termination
shall be paid to the Participant in cash within five (5) business days following
such submission.
   (2) The Company shall also pay to the Participant in cash, within ten (10)
business days of the date of termination, an amount equal to one and one half
(1.5) times the sum of the Participant’s Base Salary and Bonus; provided,
however, that if the Participant is the Executive Chairman, the Chief Executive
Officer or the President of the Company immediately prior to the Change in
Control, the Company shall, in lieu of the foregoing, pay to such Participant an
amount equal to two (2) times the sum of such Participant’s Base Salary and
Bonus. “Base Salary” for the purposes of this subsection means the Participant’s
annual rate of base salary as determined immediately prior to the date of
termination (or, if higher, his or her annual rate of base salary as determined
immediately prior to the Change in Control) and “Bonus” means the highest
aggregate amount of bonus, incentive compensation or commission-based variable
compensation paid in cash to the Participant (or that would have been so paid
absent deferral) by the Company for any one of the three most recent fiscal
years ended prior to such termination (or, if higher, the Participant’s target
incentive bonus for the fiscal year in which the Change in Control occurs).
   (3) The Participant, together with his or her dependents, will continue for
the duration of the “coverage continuation period” (as hereinafter defined) to
be eligible to participate at the Employer’s expense (subject to any applicable
waiting periods or similar requirements to the extent such requirements had not
been satisfied prior to the date of termination, and subject to the payment by
the Participant or his or her dependents of premiums, co-pays or similar amounts
at rates not greater than those applicable immediately prior to the Change in
Control to active employees and their dependents) in all medical, dental and
life insurance plans or programs maintained or sponsored by the Employer
immediately prior to the Change in Control; provided, that if such continued
participation is impracticable, the Company may provide the Participant with the
premium cost of such coverage paid promptly in cash. For purposes of this
subsection, the “coverage continuation period” means (i) for the Executive

 



--------------------------------------------------------------------------------



 



Chairman and the Chief Executive Officer and President of the Company
immediately prior to the Change in Control, the twenty-four (24) month period
following the termination of employment and (ii) for all other Participants, the
eighteen (18) month period following the termination of employment; provided,
that if the plan or program in question, or applicable law, provides for a
longer period of coverage following termination of employment, then the
Participant shall receive this additional period of coverage pursuant to the
terms and conditions as set forth in the plan or program or as prescribed by
applicable law. Notwithstanding the foregoing provisions of this subsection, if
the Participant becomes reemployed by another employer and is eligible (together
with his or her dependents) for medical, dental or life insurance coverage that
is substantially equivalent (as to extent of coverage and as to employee cost)
to the coverage of the same type that he or she (and his or her dependents) were
entitled to receive under this subsection, the Employer’s obligation to the
Participant and his or her dependents under this subsection shall cease with
respect to that type of coverage.
   (4) Each Stock-Based Award held by the Participant immediately prior to a
Qualifying Termination (an “Affected Award”) shall become fully vested and
exercisable immediately prior to the Qualifying Termination. In the event a
Participant holds an Affected Award requiring exercise, the Company shall give
the Participant adequate notice and opportunity to exercise the Affected Award.
     (c) Notwithstanding the provisions of this Section 4 to the contrary, if a
Stock-Based Award held by a Participant is not assumed or replaced, or agreed to
be assumed or replaced, upon a Change in Control, each Stock-Based Award held by
such Participant, whether or not he or she has experienced a Qualifying
Termination, shall become fully vested and exercisable, effective immediately
prior to the Change in Control.
     (d) In the case of Participants who do not receive sales commission-based
variable compensation, the prior-year bonus, if any, payable pursuant to
Section 4(b)(1)(iii)(A)(I) above (the “prior year bonus”), shall be paid at the
time bonus awards are paid under the plan and in accordance with the plan,
provided that, with respect to any plan year subsequent to 2005, any portion of
such bonus that is discretionary shall be paid using the assumption that the
Participant has satisfied all individual performance requirements necessary for
full payment of any discretionary portion of such bonus.
          5. Cause. “Cause” means, for purposes of this Plan, only: (a) the
Participant’s conviction of, or a plea of nolo contendere with respect to, a
felony; (b) the Participant’s willful failure (other than by reason of
disability) to perform, or gross negligence in the performance of, his or her
duties to the Employer which remains uncured fifteen (15) business days’ after
receipt of written notice from the Employer specifying in reasonable detail the
nature of such willful failure or gross negligence and the manner in which it
may be cured; or (c) the Participant’s commission of any willful act (or acts)
of fraud, embezzlement or other dishonesty that is materially harmful to the
Employer.

 



--------------------------------------------------------------------------------



 



          6. Voluntary Termination for Good Reason. For purposes of this Plan, a
Participant shall be deemed to have voluntarily terminated his or her employment
for Good Reason if he or she leaves the employ of the Employer for any of the
following reasons:
     (a) Any action by the Company which results in a material adverse change in
Participant’s position, title, reporting relationship, authority, duties or
responsibilities as in effect immediately prior to the Change in Control,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof is given to the
Participant; provided, however, that a sale or transfer of all or substantially
all of the business of the Company or any of its subsidiaries or other reduction
of all or substantially all of its business or that of its subsidiaries, or the
fact that the Company has become a subsidiary of another company or that the
securities of the Company are no longer publicly traded, shall not constitute,
in and of itself, “Good Reason” hereunder; or
     (b) Any reduction in (i) the Participant’s rate of annual base salary for
any fiscal year to less than the greater of 100% of the rate of annual base
salary payable to him or her in the completed fiscal year immediately preceding
the Change in Control or 100% of the rate at which annual base salary was
payable to the Participant immediately prior to such reduction, (ii) any adverse
change in the Participant’s annual bonus opportunity (other than immaterial
changes), including the reasonableness of the ability of the participant to
achieve the targets in relation to the Company’s then effective operating plan,
or (iii) if the Participant is eligible to earn sales commission-based variable
compensation, any adverse change (other than immaterial changes) in the method
of determining or otherwise in the opportunity to earn such compensation from
the method and opportunity in effect immediately prior to the Change in Control
, but excluding a reduction of annual base salary or annual bonus opportunity or
the method or opportunity for earning sales commission-based variable
compensation which is not taken in bad faith and which is remedied by the
Employer within fifteen (15) business days after receipt of notice thereof given
by the Participant;
     (c) Any failure of the Company to continue or cause to be continued in
effect any retirement, life, medical, dental, disability, accidental death or
travel insurance plan in which the Participant was participating immediately
prior to the Change in Control unless the Company provides the Participant with
a plan or plans that provide at least substantially equivalent benefits (as to
extent of coverage and as to employee cost), or the taking of any action by the
Employer that would adversely effect the Participant’s participation in or
materially reduce the Participant’s benefits under any such plan or deprive the
Participant of any material fringe benefit or perquisite enjoyed by the
Participant immediately prior to the Change in Control, other than an isolated,
insubstantial and inadvertent failure not in bad faith and which is remedied by
the Employer promptly, but in any event within fifteen (15) business days, after
receipt of notice thereof given by the Participant;
     (d) The Company requires the Participant to be based at any office or
location that is more than 35 miles distant from the Participant’s base office
or work location immediately prior to the Change in Control; or

 



--------------------------------------------------------------------------------



 



     (e) The Company fails to comply with and satisfy Section 8 of the Plan.
          7. Certain Tax-Related Payments. All tax determinations under this
Section 7 shall be made at the Company’s expense by a nationally recognized
accounting firm selected by the Company to whom the Participant has no
reasonable objection (the “Outside Firm”). Any good faith determinations of the
Outside Firm made hereunder shall be final, binding and conclusive upon the
Company and the Participant.
     (a) If the aggregate of all “payments in the nature of compensation”
(hereinafter “Payment”) as that term is used in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), including but not limited to
payments and benefits under the Plan (other than payments pursuant to Section 7)
and any “Company CIC program” (as defined in Section 12 below), made with
respect to a Participant who was immediately prior to the Change-in-Control also
the Executive Chairman, the Chief Executive Officer or President of the Company
is determined to be subject to the excise tax imposed by Section 4999 of the
Code (the “Section 4999 tax”), the Company will pay to such Participant an
additional amount in cash (the “Gross-Up Payment”) which, after reduction for
all taxes (including, but not limited to, the Section 4999 tax with respect to
such Additional Amount), is sufficient to pay the Section 4999 tax and all
related interest and penalties, if any, with respect to the Payment.
     (b) If there is a determination by the Internal Revenue Service (the “IRS”)
with respect to a Participant entitled to the benefits of Section 7(a) above
that is inconsistent with a determination pursuant to Section 7(a) and that if
sustained would result in a Section 4999 tax (or a greater Section 4999 tax) or
in interest or penalties (or increased interest or penalties) with respect to
any such tax (an “initial IRS determination”), the determination under Section
7(a) shall be deemed automatically modified to conform to the initial IRS
determination and the Company, upon receipt from the IRS of the initial IRS
determination or of written notice from such Participant, setting forth the
initial IRS determination, shall promptly pay to the Participant the additional
Gross-Up Payment required by such modification (the “Additional Gross-Up
Payment”). The Company may elect to contest at its expense any initial IRS
determination in respect of which the Company has made an Additional Gross-Up
Payment, in which case such Additional Gross-Up Payment shall, to the extent
allowable under Section 402 of the Sarbanes-Oxley Act of 2002, be considered an
interest-free loan (the “Loan”) to such Participant until such time as the IRS’
determination is withdrawn or modified or otherwise becomes final (a “final IRS
determination”). Upon a final IRS determination that is no longer subject to
modification or judicial review and that results in a Section 4999 tax and
related interest and penalties lower than those in respect of which the
Additional Gross-Up Payment was made, such Participant shall repay to the
Company so much of the Loan, if any, as shall leave such Participant, on an
after-tax basis, in the same position he or she would have been in had the
initial IRS determination never been made. Such Participant shall cooperate
reasonably with the Company in any effort by the Company to contest an IRS
determination under this paragraph, including by the making of such filings and
appeals as the Company may reasonably require, but nothing herein shall be
construed as requiring such Participant to bear any cost or expense of such a
contest or in connection therewith to compromise any tax item (including without

 



--------------------------------------------------------------------------------



 



limitation any deduction or credit) other than the Section 4999 tax and related
interest and penalties, if any, that are the subject of the contested IRS
determination.
     (c) For those Participants who were not the Executive Chairman, Chief
Executive Officer or President of the Company immediately prior to the Change in
Control, if the Payment (as defined in Section 7(a)) would be subject to the
Section 4999 tax, then the Participant shall receive either (i) the full Payment
or (ii) such lesser amount of the Payment which would result in no portion of
such Payment being subject to the Section 4999 tax, whichever yields the
greatest net amount to the Participant on an after-tax basis (applying the then
highest aggregate marginal tax rates). If a reduction of the Payment is required
pursuant to subpart (ii), then the Participant will be permitted to request
which component items of the Payment will be reduced provided, however, that the
Participant must provide to the Company in writing his/her request within the
reasonable time period established by the Company and the Company must in its
discretion consent to such request (or else the Company shall make its own
determinations with respect to which Payment items are to be reduced). The
Company may elect to contest at its expense any initial IRS determination with
respect to a Participant. The Participant shall cooperate reasonably with the
Company in any effort by the Company to contest an IRS determination under this
paragraph, including by the making of such filings and appeals as the Company
may reasonably require, but nothing herein shall be construed as requiring the
Participant to bear any cost or expense of such a contest or in connection
therewith to compromise any tax item (including without limitation any deduction
or credit) other than the Section 4999 tax and related interest and penalties,
if any, that are the subject of the contested IRS determination. In the event of
any underpayment or overpayment under this Plan, as determined by the Outside
Firm, the amount of such underpayment or overpayment shall be promptly paid to
the Participant or refunded to the Company, as the case may be, with interest at
120% of the applicable Federal rate provided for in Section 7872(f)(2) of the
Internal Revenue Code.
          8. Binding Effect on Successor Entity. If the Company is merged or
consolidated into or with any other entity (whether or not the Company is the
surviving entity), or if substantially all of the assets of the Company are
transferred to another entity, the provisions of the Plan will be binding upon
and inure to the benefit of the entity resulting from such merger or
consolidation or the acquirer of such assets (the “Successor Entity”). The
Company will require any such Successor Entity to assume expressly and agree to
perform the provisions of the Plan (including any Plan Agreements) in the same
manner and to the same extent that the Company would have been required to
perform if no such transaction had taken place.
          9. Payment Obligations Absolute. Upon a Change in Control and/or
Qualifying Termination described in Section 4, the Company’s obligations to pay
the benefits described in Sections 4 and 7 shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Company
or the Employer may have against any Participant; provided, however, that the
Company may delay the payment of any amounts due hereunder for six months
following termination of a Participant’s employment with the Company if
necessary to comply with the “specified employee” rules pursuant to Section 409A
of the Code. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation

 



--------------------------------------------------------------------------------



 



of the amounts payable to a Participant under any of the provisions of the Plan
and, except as otherwise provided in Section 4(c), in no event shall the amount
of any payment hereunder be reduced by any compensation earned by a Participant
as a result of employment by another employer.
          10. Limited Effect. Nothing herein or in any Plan Agreement shall be
construed as giving any Participant a right of continued employment or as
limiting the Employer’s right to terminate a Participant’s employment, subject,
in the case of any Qualifying Termination described in Section 4, to the payment
of the benefits described in Sections 4 and 7.
          11. Amendment and Termination. The Board may amend the Plan at any
time and from time to time, and may terminate the Plan at any time; provided,
that no action hereafter purporting to amend or terminate the Plan that is
approved by the Board within the twelve (12) month period immediately preceding
a Change in Control or at the time of or at any time following a Change in
Control and that, if effective, would adversely affect the rights of any
Participant accruing hereunder as a result of that Change in Control, shall
affect the rights of such Participant without his or her express written
consent.
          12. No Duplication of Benefits. The benefits and rights to benefits
under this Plan are in lieu of any and all benefits that may become due a
Participant under any change in control plan or program of the Company (any such
plan or program, a “Company CIC program”), and each Participant, for himself or
herself and his or her heirs, beneficiaries and assigns, by signing a Plan
Agreement waives and relinquishes any right that he or she may have to any such
benefits under any Company CIC program.
          13. Withholding. All payments and benefits hereunder shall be subject
to reduction for applicable tax withholdings.
          14. Indemnification. The Employer agrees to pay all costs and expenses
(including without limitation reasonable fees and expenses of counsel) incurred
by any Participant in connection with efforts to enforce his or her rights under
this Plan and will indemnify and hold harmless any Participant from and against
any damages, liabilities and expenses (including without limitation reasonable
fees and expenses of counsel) incurred by the Participant in connection with any
litigation or threatened litigation, including any regulatory proceedings,
arising out of the making, performance or enforcement of this Plan. Employer
shall pay all such costs and expenses promptly after receipt by the Employer of
an invoice submitted by the Participant.
          15. Source of Payment. Nothing herein shall be construed as
establishing a trust or as requiring the Company to set aside funds to meet its
obligations hereunder. Notwithstanding the foregoing, if the Board in its
discretion so determines the Company may establish a so-called “rabbi trust” or
similar arrangement to assist it in meeting any such obligations that it may
have.
          16. Governing Law. The Plan and agreements made with Participants
hereunder shall be governed by the laws of The Commonwealth of Massachusetts
without regard to its conflicts of laws principles.

 



--------------------------------------------------------------------------------



 



Appendix I
Example of the Application of Section 4
The following example illustrates the application of the accelerated vesting and
exercisability provisions of Section 4 of the Plan as they would apply except as
otherwise determined by the Administrator with respect to an Award, based on the
assumed facts set forth below.
Assume that a Participant is granted a Stock Option for 480 shares of stock that
is scheduled to vest and become exercisable as to 25% of the shares on the first
anniversary of the date of grant and as to the remaining 75% of the shares on a
monthly basis over the three-year period following the first anniversary of the
date of grant, subject to the requirement that the Participant continue to be
employed. Assume further that six months after the date of grant, a Change in
Control of the Company occurs, and the Participant’s Stock Option is assumed by
the acquiror on the basis of a one share for one share conversion ratio. Under
Section 4 of the Plan, the Stock Option would become vested and exercisable
immediately prior to the Change in Control for 280 shares (the “applicable
number of shares”) — i.e., the number of shares for which the Stock Option would
have become vested and exercisable assuming eighteen (18) months of additional
service: 120 shares after an assumed six months of additional service, that is,
on the first anniversary of the date of grant, and 10 shares per month for an
additional assumed twelve months of service following the first anniversary of
the date of grant. After the Change in Control, assuming the Participant
continued to be employed, the Stock Option would become vested and exercisable
each month for an additional ten (10) shares, with full vesting and
exercisability occurring twenty-four (24) months following the Change in
Control.

 